PER CURIAM.
The petition is granted and Willie Lawrence is hereby granted belated appeal from the judgment and sentence of August 8, 2006, entered in Gadsden County case number 04-88-CF. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. PI 9.141(c)(5)(D). The trial court shall appoint counsel to represent petitioner in the appeal if he qualifies for such an appointment.
BROWNING, C.J., ALLEN and THOMAS, JJ., concur.